Name: Council Regulation (EC) No 2676/2000 of 4 December 2000 amending the Annex to Regulation (EC) No 2042/2000 imposing a definitive anti-dumping duty on imports of television camera systems originating in Japan
 Type: Regulation
 Subject Matter: competition;  international trade;  communications;  Asia and Oceania;  trade
 Date Published: nan

 Avis juridique important|32000R2676Council Regulation (EC) No 2676/2000 of 4 December 2000 amending the Annex to Regulation (EC) No 2042/2000 imposing a definitive anti-dumping duty on imports of television camera systems originating in Japan Official Journal L 308 , 08/12/2000 P. 0001 - 0006Council Regulation (EC) No 2676/2000of 4 December 2000amending the Annex to Regulation (EC) No 2042/2000 imposing a definitive anti-dumping duty on imports of television camera systems originating in JapanTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1),Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) The Council, by Regulation (EC) No 1015/94(2), imposed a definitive anti-dumping duty on imports of television camera systems ("TCS") originating in Japan.(2) The Council specifically excluded from the scope of the anti-dumping duty professional camera systems listed in the Annex to that Regulation ("the Annex"), representing high-end professional cameras systems technically falling within the product definition under Article 1(2) of Regulation (EC) No 1015/94, but which cannot be regarded as television camera systems, due to the fact that they cannot be used for broadcast purposes.(3) In October 1995, the Council, by Regulation (EC) No 2474/95(3), amended the abovementioned Regulation (EC) No 1015/94, in particular as regards the like product definition and as regards certain models of professional camera systems which were explicitly exempted from the definitive anti-dumping duty.(4) In October 1997, the Council, by Regulation (EC) No 1952/97(4), amended the rates of the definitive anti-dumping duty for two companies concerned, namely for Sony Corporation and Ikegami Tsushinki in accordance with Article 12 of Regulation (EC) No 384/96 (the "Basic Regulation"). Furthermore, the Council specifically excluded from the scope of the anti-dumping duty certain new models of professional camera systems by adding them to the Annex.(5) In January 1999 and 2000, the Council by Regulation (EC) No 193/1999(5) and Regulation (EC) No 176/2000(6), further amended Regulation (EC) No 1015/94 adding certain successor models of professional camera systems to the Annex and thus excluding those from the application of the definitive anti-dumping duty.(6) In September 2000, the Council by Regulation (EC) No 2042/2000(7), confirmed the definitive anti-dumping duties imposed by Regulation (EC) No 1015/94 in accordance with Article 11(2) of the basic Regulation.B. INVESTIGATION CONCERNING NEW MODELS OF PROFESSIONAL CAMERA SYSTEMS1. Procedure(7) One Japanese exporting producer, namely Matsushita, informed the Commission that it intended to introduce new models of professional camera systems into the Community market and requested to add these new models of professional camera systems including their accessories to the Annex and thus exempt them from the scope of the anti-dumping duties.(8) The Commission informed the Community industry accordingly and commenced an investigation limited to the determination of whether the products under consideration fall within the scope of the anti-dumping duties and whether the operational part of Regulation (EC) No 1015/94 should be amended accordingly.2. Models under investigation(9) The application received concerned the following models of professional camera systems, supplied with the relevant technical information:- camera head AW-E600 and AW-E800,- new accessories to camera head AW-E600 and AW-E800:- viewfinder WV-VF65B,- remote control unit WV-RC700A and WV-RC550 (camera control unit),- remote control box WV-CB700A and WV-CB550 (camera control unit),- hybrid control panel AW-RP501 and AW-RP505 (camera control unit).All above models were presented as being part of professional camera systems dedicated to the professional video market.3. Findings(10) The Commission carried out a technical examination including a detailed comparison of the models concerned with their predecessor models already listed in the Annex and found that they were almost identical. The differences found are the result of the technical development in the sector of professional camera systems but did not affect the classification of the models investigated as professional camera systems. Therefore, it was concluded that all models concerned should be excluded from the scope of the existing anti-dumping measures.(11) The Commission informed the Community producers and the exporter of the TCS of its findings and provided them with an opportunity to present their views. On this basis and in the light of the fact that the interested parties did not object to the Commission's conclusions, all models and related equipment listed in recital 9 shall be considered as professional camera systems. It follows that they should be exempted from the application of the anti-dumping duty applicable on TCS originating in Japan, and the Annex should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 2042/2000 shall be replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 December 2000.For the CouncilThe PresidentH. VÃ ©drine(1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2238/2000 (OJ L 257, 11.10.2000, p. 2).(2) OJ L 111, 30.4.1994, p. 106. Regulation as last amended by Regulation (EC) No 176/2000 (OJ L 22, 27.1.2000, p. 29).(3) OJ L 255, 25.10.1995, p. 11.(4) OJ L 276, 9.10.1997, p. 20.(5) OJ L 22, 29.1.1999, p. 10.(6) OJ L 22, 27.1.2000, p. 29.(7) OJ L 244, 29.9.2000, p. 38.ANNEXList of professional camera systems not qualified as broadcast camera systems which are exempted from the measures>TABLE>